


Exhibit 10.1
LIFELOCK, INC.
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into as of the 13th day of February, 2015 (“Effective Date”) by and
between LIFELOCK, INC., a Delaware corporation (the “Company”), and CLARISSA
CERDA, ESQ. (the “Executive”).
RECITALS
WHEREAS, the Company and the Executive are parties to that certain Second
Amended and Restated Employment Agreement, dated as of September 14, 2012, as
further amended by the first amendment thereto approved by the Company on
February 5, 2014 (the “Prior Agreement”); and
WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will continue to have
the dedication of Executive in a new role and therefore desires to provide
Executive with certain payments and benefits if Executive remains employed by
the Company in such new role; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
amend, restate, and supersede the Prior Agreement; and
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company, upon the terms and
conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
1.Employment.
1.1Employment and Term. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company, on
the terms and conditions set forth herein. The Executive understands and agrees
that employment with the Company and under this Agreement is “at will.” The
Executive’s employment may be terminated by the Company with or without Cause
(as hereinafter defined), with or without notice, and without resort to any
specific disciplinary procedure or process at any time, subject to the
provisions of Section 3 herein, and the Executive may resign or otherwise
terminate her employment with the Company at any time, with or without any
reason, and with or without notice, except as otherwise may be required by
Section 3.5 of this Agreement.
1.2Duties of the Executive. The Executive shall serve as the Chief Legal
Strategist, shall diligently perform all services as may be reasonably assigned
to her by the Company’s Board of Directors (the “Board”) and the Company’s Chief
Executive Officer (the “CEO”), and shall exercise such power and authority as
may from time to time be delegated to her by the Board or the CEO, and primarily
focusing on the resolution of the Company’s highest priority and most strategic
regulatory and litigation matters (i.e., the FTC inquiry and the shareholder
securities class action.) During her employment, the Executive shall devote
substantially all her working time and attention to the above-mentioned business
and affairs of the Company (excluding any vacation and sick leave to which the
Executive is entitled), render such services to the best of her ability, and use
her reasonable best efforts to promote the interests of the Company. It shall
not be a violation of this Agreement for the Executive, and the Executive shall
be permitted, to (a) serve on corporate, civic, or charitable boards or
committees; provided, however, that other than any such boards or committees
that the Executive serves on as of the Effective Date, the Executive shall not
serve on any such boards or committees without the prior approval of the
Company, which approval shall not be unreasonably withheld; (b) deliver
lectures, fulfill speaking engagements, or teach at educational institutions;
and (c) manage personal investments, in each case as long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.
1.3Place of Performance. In connection with her employment by the Company, the
Executive shall be based at the Company’s principal executive offices in Tempe,
Arizona.




--------------------------------------------------------------------------------




2.Compensation.
2.1.Base Salary. Effective January 1, 2015, the Executive shall receive a base
salary at the monthly rate of $28,754.16 (the “Base Salary”), which is
$345,050.00 on an annualized basis, during the term of this Agreement, with such
Base Salary payable in installments consistent with the Company’s normal payroll
schedule (but not less frequently than monthly), subject to applicable
withholding and other taxes. The Base Salary shall be reviewed, at least
annually, for merit increases and may, by action and in the sole discretion of
the Board (or any authorized committee thereof), be increased at any time or
from time to time. Such Base Salary as increased shall be considered the “Base
Salary.”
2.2.2015 Incentive Compensation. In the sole discretion of the Board (or any
authorized committee thereof), the Executive may be entitled to receive a target
annual bonus payment of 50% of the Base Salary (such dollar amount referred to
herein as the “Target Bonus”). Incentive compensation shall not be prorated or
paid for any year during the Executive’s employment with the Company in which
the Executive’s employment ends prior to December 31st of the applicable year.
Any incentive compensation payable for a calendar year shall be paid to the
Executive after the end of the year in accordance with the Company’s bonus plan,
but in no event later than March 15th. The Executive’s incentive compensation
for the 2014 calendar year, shall not be less than $293,125 and shall be payable
in one lump sum payment on February 20, 2015 consistent with the Company’s
normal annual bonus payment schedule.
2.3.Stock-Based Compensation. The Executive may receive stock-based compensation
awards, with the amount of such awards granted and the terms and conditions
thereof, subject to Section 6.2 hereof, to be determined from time to time by
and in the sole discretion of the Board (or any authorized committee thereof).
Notwithstanding the preceding sentence, the Executive’s equity awards for 2015
will be consistent with recommendations made by management and Compensia to the
Compensation Committee of the Company’s Board on February 5, 2015.
2.4.Expense Reimbursement. During the term of the Executive’s employment with
the Company hereunder, upon the submission of reasonable and satisfactory
supporting documentation by the Executive consistent with the expense
reimbursement policy of the Company, the Company shall reimburse the Executive
for all reasonable expenses actually paid or incurred by the Executive in the
course of and pursuant to the business of the Company, including, without
limitation, expenses related to travel and entertainment and professional dues
and fees (including but not limited to any required annual membership renewal
fees payable to the State Bar of Arizona or any other state in which Executive
is presently licensed or may become licensed to practice law). Except as
expressly provided otherwise herein, no reimbursement payable to the Executive
pursuant to any provision of this Agreement or pursuant to any plan or
arrangement of the Company shall be paid later than the last day of the calendar
year following the calendar year in which the related expense was incurred, and
no such reimbursement during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year, except, in each case, to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”).
2.5.Welfare Benefit Plans. During the term of the Executive’s employment with
the Company hereunder, the Executive and/or the Executive’s family, as the case
may be, shall be eligible for participation in and shall receive all benefits
under those welfare benefit plans, practices, policies, and programs provided by
the Company (including, without limitation, free premium LifeLock membership for
life, medical, prescription, dental, vision, disability, salary continuance,
employee life, group life, accidental death, and travel accident insurance plans
and programs), at least as favorable as the most favorable of such plans,
practices, policies, and programs in effect at any time hereafter with respect
to other key executives of the Company.
2.6.Vacation. During the term of the Executive’s employment with the Company
hereunder, the Executive shall be entitled to vacation benefits in accordance
with the Company’s policies and practices for paid vacation applicable to its
employees.
2.7.Continuing Legal Education. In order to permit the Executive to comply with
her continuing legal education requirement under the applicable rules of the
state(s) in which she is licensed to practice law, the Company shall reimburse
reasonable pre-approved expenses incurred by the Executive for the purpose of
attending continuing legal education programs related to the Executive’s
practice of law, which expenses shall include the cost of attending any such
programs as well as any travel and other expenses incurred in attending any such
programs. The Executive shall use her best efforts to obtain any and all
continuing legal education credit on-line or within Maricopa County, Arizona.
2.8.Professional Liability Insurance. Should the Company, in its sole and
exclusive discretion, determine that it wishes to obtain and maintain
professional liability (malpractice) insurance relating to the Executive’s
services, which the Executive agrees and acknowledges is not required under
Arizona law, the Company shall pay 100% of all premiums or other payments
required to acquire, maintain coverage, or administer such professional
liability insurance. The Executive agrees to cooperate with and assist the
Company in obtaining, maintaining, and keeping this coverage in effect.




--------------------------------------------------------------------------------




2.9.Indemnification and D&O Insurance.
a.The Company and the Executive have previously entered into an indemnification
agreement pursuant to which the Company has agreed to indemnify and hold
harmless the Executive to the fullest extent permissible by law. Such agreement
shall continue in full force and effect and be amended, as necessary, to include
Executive’s new role under this Agreement.
b.The Company shall assure that the Executive is covered under the Company’s
director and officer liability insurance to the maximum extent of the coverage
available for any officer of the Company.
2.10.Retention Bonus. The Company shall pay Executive a retention bonus of
$150,000 (the “Retention Bonus”) if Executive is an employee of the Company on
May 30, 2015 or Executive’s employment is terminated prior to May 30, 2015 by
the Company without Cause (as described in Section 3.4) or by the Executive as a
result of Constructive Termination (as described in Section 3.5). Such bonus
shall be payable in a lump sum payment to Executive on the first pay date
following May 30, 2015 or, if earlier, the Executive’s date of termination in
accordance with the Company’s standard payroll procedures.
2.11.Reasonable Attorney’s Fees. The Company shall upon submission of
documentation, pay Executive’s reasonable attorney’s fees incurred in connection
with the preparation and negotiation of this Agreement.
3.Termination.
3.0Termination for Any Reason. Upon Executive’s termination of employment for
any reason, the Company shall: (a) pay to the Executive any unpaid Base Salary
accrued through the effective date of termination specified in such notice
within ten days after such termination (or on such earlier date as may be
required by applicable law), and (b) subject to the execution and non-revocation
by the Executive of a release agreement in the form attached hereto as Exhibit
A, pay to the Executive, (i) in monthly installments consistent with the
Company's normal payroll schedule during the 12-month period following
termination, an amount equal to 12 months of the Executive's Base Salary at the
time of termination, and (ii) a single-sum amount consistent with the Company's
normal payroll schedule equal to 24 times the monthly COBRA premiums (including
the two-percent (2%) administrative charge) that would be necessary to permit
the Executive to continue group insurance coverage under the Company's plans for
a 12-month period. The Company also shall reimburse the Executive’s reasonable
business expenses incurred prior to the date of termination pursuant to this
Section 3.0. The Executive and/or Executive’s family shall retain any rights the
Executive and/or Executive’s family may have under the terms of the welfare
benefit plans, practices, policies and programs described in Section 2.5 herein.
3.1Termination for Cause. This Agreement and the Executive’s employment
hereunder may be terminated by the Company for Cause. As used in this Agreement,
“Cause” shall mean (a) an act or acts of personal dishonesty, fraud, or
embezzlement by the Executive; (b) violation by the Executive of the Executive’s
obligations under this Agreement which are demonstrably willful and deliberate
on the Executive’s part and which are not remedied in a reasonable period of
time after receipt of written notice from the Company; (c) any willful or
deliberate refusal to follow the requests or instructions of the Board or the
CEO and which are not remedied in a reasonable period of time after receipt of
written notice from the Company, unless Executive reasonably believes that
applicable law or professional ethical obligations prohibit her from following
such request or instruction; (d) the conviction of the Executive for any
criminal act that is a felony or that is a crime involving acts of personal
dishonesty causing material harm to the standing and reputation of the Company;
or (e) the loss, revocation, or suspension of the Executive’s license to
practice law in any state in which the Executive is presently or may in the
future be licensed to practice, other than short-term suspension for non-payment
of license fees or other similar procedural reasons or the Executive’s voluntary
withdrawal of the Executive’s license to practice law in any state. Any
termination for Cause shall be made in writing to the Executive, which notice
shall set forth in detail all acts or omissions upon which the Company is
relying for such termination. Upon any termination pursuant to this Section 3.1,
the Company shall have no further liability hereunder (other than for the
compensation and benefits required to be paid or provided to Executive and/or
Executive’s family pursuant to Section 3.0 above.)
3.2Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Executive, shall at all times
have the right to terminate this Agreement and the Executive’s employment
hereunder if the Executive shall, as the result of mental or physical
incapacity, illness, or disability, fail to perform her duties and
responsibilities provided for herein for a period of more than 90 consecutive
days in any 12-month period. Upon any termination pursuant to this Section 3.2,
the Company shall have no further liability (other than for the compensation and
benefits required to be paid or provided to Executive and/or Executive’s family
pursuant to Section 3.0 above.)




--------------------------------------------------------------------------------




3.3Death. In the event of the death of the Executive during the term of her
employment hereunder, the Company shall pay to the estate of the deceased
Executive the compensation required to be paid and the benefits required to be
provided to the Executive and/or Executive’s family pursuant to Section 3.0
above, without any requirement for a signed release by the Executive.
3.4Termination Without Cause. At any time the Company shall have the right to
terminate this Agreement and the Executive’s employment hereunder without Cause
by written notice to the Executive; provided, however, that the Company shall,
subject to the execution and non-revocation by the Executive of release
agreement in the form attached hereto as Exhibit A: (a) pay to the Executive, in
a lump sum payment on the first payroll date (consistent with the Company’s
normal payroll schedule) following such termination date, an amount equal to the
sum of (i) an amount equal to 6 months of the Executive’s Base Salary at the
time of termination, plus (ii) a single-sum amount equal to 12 times the monthly
COBRA premiums (including the two-percent (2%) administrative charge) that would
be necessary to permit the Executive to continue group insurance coverage under
the Company's plans for a period of 6 months, (b) pay bonus to Executive, in a
lump sum payment on the first payroll date (consistent with the Company’s normal
payroll schedule) following such termination date, in the amount of $232,825.00,
multiplied by a fraction, the numerator of which is the number of full months or
partial months Executive is employed from the beginning of the performance
period (currently calendar year) through Executives’ date of termination, and
the denominator of which is 12; (c) vest a portion of Executive’s unvested
equity (including but not limited to stock options, restricted stock, RSUs) as
of immediately prior to such termination equal to that portion that would have
vested in the six months following termination had Executive remained employed
during such six months; and (d) provide that the Executive has a period of 18
months following Executive’s termination to exercise any vested stock options
(provided, however, that no stock option will be exercisable after the
expiration of the term of such stock option) notwithstanding any provision in
any award agreement to the contrary. The Company shall be deemed to have
terminated the Executive’s employment pursuant to this Section 3.4 if such
employment is terminated by the Company without Cause. Upon any termination
pursuant to this Section 3.4, the Company shall have no further liability
hereunder (other than for the compensation and benefits required to be paid or
provided to Executive and/or Executive’s family pursuant to Section 3.0 above
and the Retention Bonus required to be paid pursuant to Section 2.10 above.)
3.5Termination by the Executive as a Result of a Constructive Termination. This
Agreement and the Executive’s employment hereunder may be terminated at any time
by the Executive as a result of a Constructive Termination (as hereinafter
defined), upon written notice to the Company. In such event, the Executive’s
termination shall be treated as if the Executive’s employment had been
terminated by the Company without Cause pursuant to Section 3.4. For purposes of
this Agreement, “Constructive Termination” shall mean: (a) the Company’s
material breach of any of the material terms and conditions required to be
complied with by the Company pursuant to this Agreement; (b) a material
diminution in the Executive’s title, duties, or responsibilities by the Board or
the CEO to a level below the Executive’s titles, duties, or responsibilities in
effect immediately prior to such change (provided, however that if following an
acquisition of the Company and conversion of the Company into a subsidiary,
division, or unit of the acquirer, whether or not such subsidiary, division, or
unit is itself publicly traded, the Executive is the Chief Legal Strategist of
such subsidiary, division, or unit of the acquirer, then the consummation of
such acquisition and conversion will not by itself be deemed a material
diminution in the Executive's title, duties, or responsibilities for purposes of
this subsection); or (c) a relocation by the Company of the Executive’s
principal work site to a facility or location more than 50 miles from the place
of performance specified in Section 1.3 of this Agreement; provided, however,
that with respect to (a), (b), and (c) above, the Executive shall first be
required to provide the Company written notice of any such event which the
Executive contends constitutes a Constructive Termination within 90 days of the
first occurrence of such alleged event and/or breach, and thereafter provide the
Company a reasonable opportunity (not to exceed 30 days) to cure such event
and/or breach and provided further that the Executive’s employment shall
terminate no later than the date that is 90 days following the end of the cure
period described above.
3.6Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if the Executive is a “specified employee” as defined in Section 409A,
solely to the extent required to avoid the imposition of additional taxes on the
Executive under Section 409A, the Executive shall not be entitled to any
payments or benefits the right to which provides for a “deferral of
compensation” within the meaning of Section 409A, and whose payment or provision
is triggered by the Executive’s termination of employment (whether such payments
or benefits are provided to the Executive under this Agreement or under any
other plan, program, or arrangement of the Company), until (and any portion or
installments of any payments or benefits suspended hereby shall be paid in a
lump sum on) the earlier of (a) the date which is the first business day
following the six-month anniversary of the Executive’s “separation from service”
(within the meaning of Section 409A) for any reason other than death, or (b) the
Executive’s date of death, and such payments or benefits that, if not for the
six month delay described herein, would be due and payable prior to such date
shall be made or provided to the Executive on such date. The Company shall make
the determination as to whether the Executive is a “specified employee” in good
faith in accordance with its general procedures adopted in accordance




--------------------------------------------------------------------------------




with Section 409A and, at the time of the Executive’s “separation of service”
will notify the Executive whether or not she is a “specified employee.” In the
event the Executive becomes subject to taxes or penalties arising under Section
409A solely because of the Company’s decision to implement the six month delay
set forth above, the Company shall indemnify the Executive for all such Section
409A taxes and penalties actually paid by the Executive.
3.7Potential Section 280G Reductions.
(i)Notwithstanding anything in this Agreement to the contrary, in the event that
it shall be determined that any payment, distribution, or other action by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(a “Payment”)) would result in an “excess parachute payment” within the meaning
of Section 280G(b)(i) of the Code, and the value determined in accordance with
Section 280G(d)(4) of the Code of the Payments, net of all taxes imposed on the
Executive (the “Net After-Tax Amount”), that the Executive would receive would
be increased if the Payments were reduced, then the Payments shall be reduced by
an amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest. For purposes of determining the Net After-Tax Amount, the
Executive shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Payment is to be made, and (ii) pay applicable state and local income taxes at
the highest marginal rate of taxation for the calendar year in which the Payment
is to be made, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.
(ii)Subject to the provisions of this Section 3.7(b), all determinations
required to be made under this Section 3.7, including the Net After-Tax Amount,
the Reduction Amount, and the Payment that is to be reduced pursuant to Section
3.7(a), and the assumptions to be utilized in arriving at such determinations,
shall be made by Ernst & Young LLP (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. The Accounting
Firm’s decision as to which Payments are to be reduced shall be made (i) only
from Payments that the Accounting Firm determines reasonably may be
characterized as “parachute payments” under Section 280G of the Code; (ii)
first, only from Payments that are required to be made in cash and then, if and
only to the extent consented to by the Executive, by not vesting stock options;
(iii) only with respect to any amounts that are not payable pursuant to a
“nonqualified deferred compensation plan” subject to Section 409A, until those
payments have been reduced to zero; and (iv) in reverse chronological order, to
the extent that any Payments subject to reduction are made over time (e.g., in
installments). In no event, however, shall any Payments be reduced if and to the
extent such reduction would cause a violation of Section 409A or other
applicable law. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive.
3.8Other Related Payment Provisions. Payments under subparagraph 3.0(b)(i) above
shall be treated as a series of separate payments under Treasury Regulation
Section 1.409A-2(b)(2)(iii). All payments under this Agreement are subject to
required tax and other withholdings. Payments under subparagraphs 3.0(b) and 3.4
above shall be conditioned upon the Executive’s execution of a general release
of claims that becomes irrevocable within 60 days of the Executive’s termination
date in the form set forth on Exhibit A. Any payments due to the Executive under
subparagraphs 3.0(b) and 3.4 above shall be forfeited if the Executive fails to
execute such general release of claims that becomes irrevocable within 60 days
after the Executive’s termination date. If the foregoing release is executed and
delivered and no longer subject to revocation within 60 days after the
termination date, then the following shall apply:
(i)To the extent any payments due to the Executive under subparagraphs 3.0(b)
and 3.4 above are not “deferred compensation” for purposes of Section 409A, then
such payments shall commence upon the first scheduled payment date immediately
after the date the release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement had such payments commenced immediately
upon the termination date, and any payments made thereafter shall continue as
provided herein. The delayed payments shall in any event expire at the time such
payments would have expired had such payments commenced immediately following
the termination date.
(ii)To the extent any payments due to the Executive under subparagraphs 3.0(b)
and 3.4 above are “deferred compensation” for purposes of Section 409A, then
such payments shall commence upon the 60th day following the termination date.
The first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Agreement had such
payments commenced immediately upon the termination date, and any payments made
thereafter shall continue as provided




--------------------------------------------------------------------------------




herein. The delayed payments shall in any event expire at the time such payments
would have expired had such payments commenced immediately following the
termination date.
4.Employment-Related Covenants.
4.1.

4.2.Definitions.
(a)For purposes of this Section 4, the term “Confidential Information” means
information (including information created by the Executive) that is not
generally known about the Company or its business, including, without
limitation, about its Creations (as hereinafter defined), products, projects,
designs, developmental or experimental work, schematics, data bases, know‑how,
processes, formulas, customers, business partners, suppliers, business plans,
marketing plans and strategies, finances, drawings or documentation on pending
patent filings, or hybrid designs on concepts conceived, and information
obtained from third parties under confidentiality agreements.
(b)For purposes of this Section 4, the term “Creation” means any invention,
discovery, idea, concept, design, program, process, method, apparatus, machine,
composition of matter, formulation, biological or chemical material, work of
authorship, development or improvement, modification or addition thereto
(whether or not subject to copyright or patent protection and whether or not
reduced to practice by the Executive): (i) relating to any past, present, or
reasonably anticipated business of the Company and which is or was created or
otherwise developed during the Executive’s employment with the Company; (ii)
which is or was created or otherwise developed while performing work for the
Company; or (iii) which is or was created or otherwise developed at any time
using equipment, supplies, facilities, information, or proprietary rights or
other property of the Company.
4.3.Nondisclosure. During her employment and at all times thereafter, Executive
shall not divulge, communicate, use to the detriment of the Company or for the
benefit of any other person or persons, or misuse in any way, any Confidential
Information pertaining to the business of the Company; except to the extent (i)
reasonably necessary for the Executive to perform her duties and ethical
obligations as Chief Legal Strategist of the Company or (ii) required by law or
order of a court or governmental agency of competent jurisdiction. Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company shall be deemed a valuable, special, and
unique asset of the Company that is received by the Executive in confidence and
as a fiduciary, and Executive shall remain at all times a fiduciary to the
Company with respect to all of such information.
4.4.Nonsolicitation of Employees. During the Executive’s employment with the
Company, and for a period of 18 months after Executive’s termination of
employment, resignation, or abandonment of employment, or, in the alternative,
in the event any reviewing court finds 18 months to be overbroad in duration and
unenforceable, for a period of 12 months after Executive’s termination of
employment, resignation, or abandonment of employment, or, in the alternative,
in the event any reviewing court finds 12 months to be overbroad in duration and
unenforceable, for a period of nine (9) months after Executive’s termination of
employment, resignation, or abandonment of employment, or, in the alternative,
in the event any reviewing court finds nine (9) months to be overbroad in
duration and unenforceable, for a period of six (6) months after Executive’s
termination of employment, resignation, or abandonment of employment, Executive
shall not, alone or with others, directly or indirectly, solicit for employment,
hire, or employ, or assist any other entity or person in soliciting for
employment, hiring, or employment, any employee or contractor who is or who is
hereafter employed or engaged by the Company.
4.5.Non-Disparagement. During her employment and thereafter, Executive and the
Company, each agrees that she/it will not make any disparaging statements to
current, former, or prospective Company customers, contractors, vendors, or
employees, to any member of the press or media, or to any other person about the
other party. For purposes of this Section 4.4, a disparaging statement is any
communication, oral or written, which would cause or tend to cause the recipient
of the communication to question the business condition, integrity, competence,
fairness, or good character of the person to whom or entity to which the
communication relates.
4.6.Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Sections
4.2, 4.3, or 4.4 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain.
As a result, the Executive recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in this Section 4 by the Executive or any of her affiliates, associates,
partners, or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.
4.7.Restrictions Separable. Each and every restriction set forth in this Section
4 is independent and severable from the others, and no such restriction shall be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part. In furtherance and
limiting the foregoing, the Executive acknowledges the restrictions herein are
reasonable and that to the extent a court may remove such restrictions or
modifies the scope, the




--------------------------------------------------------------------------------




Executive agrees the provisions herein shall be interpreted to be enforceable to
the maximum extent allowed under applicable law.
4.8.Rules of Professional Conduct. In addition to the provisions set forth above
in Section 4, Executive also acknowledges and agrees that an attorney-client
relationship will exist between Executive and the Company, and that during her
employment and at all times thereafter, Executive will comply with those ethical
obligations imposed by the professional conduct rules of any state in which
Executive is or may become licensed to practice law to maintain the
confidentiality of information provided to her by the Company in connection with
the performance of her duties and responsibilities as General Counsel of the
Company.
5.Dispute Resolution. If the parties should have a dispute arising out of or
relating to this Agreement, the parties’ respective rights and duties hereunder,
or any aspect of the Executive’s employment with the Company, then the parties
will resolve such dispute in the manner set forth in this Section 5. For
purposes of this Section 5, references to the “Company” include all parent,
subsidiary, or related entities and their executives, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates, and all successors and assigns of any
of them, and this Agreement shall apply to them to the extent the Executive’s
claims arise out of or relate to their actions on behalf of the Company.
5.1.Mediation. Either party may at any time deliver to the other a written
dispute notice setting forth a brief description of the issue for which such
notice initiates the dispute resolution mechanism contemplated by this Section
5. During the 30-day period following the delivery of such notice, appropriate
representatives of the parties will meet and seek to resolve the disputed issue
through mediation. The parties shall select a mediator mutually acceptable to
both parties. The Company shall pay the mediator’s fee in connection with any
mediation conducted in accordance with this Section 5.1.
5.2.Arbitration. If representatives of the parties are unable to resolve the
disputed issue through mediation, then within 10 days after the period described
in Section 5.1 above, the parties will refer the issue to arbitration. The
arbitration shall be conducted in Phoenix, Arizona by a single neutral
arbitrator and in accordance with the then current rules for resolution of
employment disputes of the American Arbitration Association. The parties are
entitled to representation by an attorney or other representative of their
choosing. The arbitrator shall have the power to enter any award that could be
entered by a judge of the trial court of the state of Arizona, and only such
power, and shall follow the law. The parties agree to abide by and perform any
award rendered by the arbitrator. The arbitrator shall issue the award in
writing and therein state the essential findings and conclusions on which the
award is based. Judgment on the award may be entered in any court having
jurisdiction thereof. All expenses of arbitration shall be split equally by the
Company and the Executive unless applicable law requires otherwise with respect
to the payment of arbitration expenses.
5.3.Adjudication. Either party is entitled to seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party and such claims shall not be subject to the
dispute resolution procedures set forth in this Section 5. The interim or
provisional relief is to remain in effect until the arbitration award is
rendered or the controversy is otherwise resolved. By doing so, the party does
not waive any right or remedy under this Agreement. The parties are entitled to
seek judgment on the award in any court having jurisdiction thereof.
6.Equity Acceleration.
6.1.Amendment to Stock Option Agreements. Section 10 of each of (a) that certain
Non-Qualified Stock Option Agreement, dated as of May 15, 2009, by and between
the Company and the Executive, (b) that certain Non-Qualified Stock Option
Agreement, dated as of August 7, 2009, by and between the Company and the
Executive, and (c) that certain Non-Qualified Stock Option Agreement, dated as
of March 29, 2012, by and between the Company and the Executive, shall be
amended and restated in its entirety to read as follows:
10.    Acceleration of Exercisability of Option. Notwithstanding anything to the
contrary in this Agreement, including, without limitation, the forfeiture
provision contained in the last sentence of Section 3 hereof, in the event that
(a) there is a “Change in Control” (as defined in Section 9 of the Plan) that
occurs prior to the termination of the Option pursuant to Section 6 hereof, and
(b) during the period beginning 2 months prior to such Change in Control and
ending 12 months following such Change in Control, either (x) the Company
terminates the Optionee’s employment without Cause, or (y) the Optionee
terminates her employment due to a “Constructive Termination” (as defined in
that certain Second Amended and Restated Employment Agreement, dated as of
September 14, 2012, by and between the Company and the Optionee, or in any
superseding employment, consulting, or other agreement for the performance of
services between the Company and the Optionee), then the Option shall be
accelerated so that 100% of the number of Shares subject to the Option not
already vested pursuant to Section 3 hereof as of the date of such termination
shall become vested and immediately exercisable.




--------------------------------------------------------------------------------




6.2.Post-2012 Equity Awards. All equity awards granted after 2012 subject to
time-based vesting (including those equity awards that have performance criteria
that have been satisfied) made by the Company to the Executive shall contain a
provision for the acceleration of vesting substantially similar to the
acceleration of vesting provision set forth in Section 10 of the stock option
agreements between the Company and the Executive referenced in Section 6.1.
6.3.All Existing and Future Equity Awards. In addition to the above provisions
set forth in this Section 6, the Company agrees and acknowledges that, in the
event the Company terminates Executive’s employment hereunder Without Cause, or
Executive terminates her employment hereunder as a result of a Constructive
Termination, the Company will (a) cause the vesting of any unvested equity
awards to be partially accelerated in accordance with Section 3.4 herein, and
(b) enter into an amendment to each stock option agreement between the Company
and Executive to amend the term of exercise provisions in those agreements to
extend Executive’s exercise period in accordance with Section 3.4 herein.
7.Miscellaneous.
7.1.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Arizona, excluding that body of law
relating to conflict of laws. In any action between any of the parties arising
out of or relating to this Agreement, each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts located in Arizona.
7.2.Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company:
LifeLock, Inc.

Attn: Chief Executive Officer
60 East Rio Salado Parkway
Suite 400
Tempe, Arizona 85281
with a copy to:
Ogletree Deakins

Attn: Joseph T. Clees, Esq.
2415 East Camelback Road
Suite 800
Phoenix, Arizona 85016
If to the Executive:
LifeLock, Inc.

Attn: Clarissa Cerda, Esq.
60 East Rio Salado Parkway
Suite 400
Tempe, Arizona 85281
with a copy to:
Clarissa Cerda, Esq.

at Executive’s most current home address on file
or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.
7.3.Successors.
a.This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
b.This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
7.4.Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses, or
sections contained in this Agreement shall be declared invalid, this Agreement
shall be construed as if such invalid word or words, phrase or phrases, sentence
or sentences, clause or clauses, or section or sections had not been inserted.




--------------------------------------------------------------------------------




7.5.Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
7.6.Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other party damages
sustained by either or both of them as a result of its or her breach of any term
or provision of this Agreement.
7.7.No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of the Executive, her heirs, personal
representative(s), and/or legal representative) any rights or remedies under or
by reason of this Agreement.
7.8.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.
7.9.Entire Agreement. This Agreement amends, restates, and supersedes in its
entirety the provisions of the Prior Agreement; provided, however, that nothing
herein shall adversely effect the compensation, stock awards, and other benefits
heretofore paid, granted, or otherwise provided by the Company to the Executive
prior to the date hereof. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings,
inducements, and conditions, express or implied, oral or written, except as
herein contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing signed by both parties hereto.
7.10.Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
7.11.Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.
7.12.Executive’s Beneficiaries. In the event the Executive dies during the term
of this Agreement, any amounts remaining to be paid to the Executive shall be
paid to the beneficiary designated by the Executive or, if none, to the
Executive’s estate at the same time that they would have been paid to the
Executive.
7.13.Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A with respect to amounts subject thereto, and shall be interpreted
and construed consistent with such intent; provided that, notwithstanding the
other provisions of this subsection and the paragraph above entitled “Specified
Employee,” with respect to any right to a payment or benefit hereunder (or
portion thereof) that does not otherwise provide for a “deferral of
compensation” within the meaning of Section 409A, it is the intent of the
parties that such payment or benefit will not so provide. Furthermore, if either
party notifies the other in writing that, based on the advice of legal counsel,
one or more of the provisions of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A or causes any amounts to be
subject to interest or penalties under Section 409A, the parties shall promptly
and reasonably consult with each other (and with their legal counsel), and shall
use their reasonable best efforts, to reform the provisions hereof to (a)
maintain to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of Section 409A or increasing the
costs to the Company of providing the applicable benefit or payment, and (b) to
the extent practicable, to avoid the imposition of any tax, interest, or other
penalties under Section 409A upon the Executive or the Company. Any payments
described herein that are payable upon a termination of employment will only be
paid if such termination constitutes a “separation for service” within the
meaning of Section 409A.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Third Amended and
Restated Employment Agreement as of the date first above written.
THE COMPANY:
LIFELOCK, INC.
By: /s/ Todd Davis                    
Todd Davis, Chairman and Chief Executive Officer
THE EXECUTIVE:
/s/ Clarissa Cerda                    
CLARISSA CERDA, ESQ.




--------------------------------------------------------------------------------




EXHIBIT A
SEVERANCE AGREEMENT AND GENERAL RELEASE OF CLAIMS
This Severance Agreement and General Release of Claims (hereinafter referred to
as the “Agreement”) is made and entered into this ___ day of __________, 20__
(the “Execution Date”) by and between LifeLock, Inc., a Delaware corporation
(hereinafter referred to as “Employer”), and _______________ (hereinafter
referred to as “Employee”).
RECITALS
WHEREAS, Employee was employed by Employer as _________________________________;
WHEREAS, Employee’s employment with Employer ended on __________, 20__
(hereinafter the “Separation Date”);
WHEREAS, certain terms and conditions of Employee’s employment with Employer
were set forth in an Employment Agreement between Employer and Employee dated
____________ (hereinafter referred to as the “Employment Agreement”), which
contemplates obligations on Employee’s part after her employment with Employer
ends;
WHEREAS, Employee and Employer, in order to settle, compromise, and fully and
finally release any and all claims and potential claims against Employer or the
Released Parties (as defined below in Paragraph 5) arising out of Employee’s
employment and the termination thereof, have agreed to resolve these matters on
the terms and conditions set forth herein; and
WHEREAS, Employee acknowledges that she is individually waiving, including on
behalf of her marital community, rights and claims described herein in exchange
for consideration in addition to anything of value to which Employee may be
already entitled.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:
1.Recitals. The recitals set forth above are true, accurate, and correct, and
are incorporated in this Agreement by this reference and made a material part of
this Agreement. This Agreement shall become effective on the eighth calendar day
after the Execution Date so long as Employee has not revoked the Agreement
pursuant to Paragraph 13 of this Agreement (hereinafter referred to as the
“Effective Date”).
2.Employment-Related Compensation. Employee acknowledges and agrees that upon
receipt of the payroll check for the pay period ending approximately __________,
20__, she has received from Employer all compensation to which she is entitled
for services provided to Employer through the Separation Date. Employee further
acknowledges and agrees that she is not entitled to any accrued benefits as a
result of her employment with Employer, and that she has received reimbursement
from Employer of all reasonable business expenses incurred by her through the
Separation Date, if any, in accordance with Employer’s expense reimbursement
policy and practices.
3.Severance Benefits. Provided Employee does not revoke this Agreement pursuant
to Paragraph 13 herein, in consideration of the covenants, promises, and
undertakings of Employee set forth in this Agreement, Employer hereby agrees
that it will provide Employee with the termination benefits set forth in
Sections 2.10, 3.0, 3.1, 3.4, and 3.5 of the Employment Agreement, as
applicable.
4.Adequate Consideration. Employee acknowledges and agrees that Paragraph 3 of
this Agreement includes substantial consideration to Employee in addition to
anything of value to which she is, as a matter of law, otherwise entitled.
5.Release of All Claims. In consideration of the severance benefits set forth in
Paragraph 3 of this Agreement, Employee, for herself, her spouse, their marital
community, heirs, estates, representatives, executors, successors and assigns,
hereby fully, forever, irrevocably, and unconditionally release and discharge
Employer, its stockholders, affiliates, subsidiaries, employee benefit plans,
any co-employers or joint employers, their officers, directors, employees,
agents, attorneys, administrators, representatives, successors, heirs, assigns,
and all persons acting by, through, under, or in concert with them (collectively
referred to as the “Released Parties”), from any and all claims which she may
have against them, or any of them, which could have arisen out of any act or
omission occurring from the beginning of time to the Effective Date of this
Agreement, whether now known or unknown, asserted or unasserted. This release
includes, but is not limited to, any and all claims brought or that could be
brought under the Option Agreements, the Employment Agreement, or any other
agreements between Employer and Employee (except for this Agreement), as well as
any and all claims brought or that could be brought pursuant to or under the
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment




--------------------------------------------------------------------------------




Act, the National Labor Relations Act, the Fair Labor Standards Act, the
Employee Retirement and Income Security Act (ERISA), the Securities Act of 1933,
the Securities Exchange Act of 1934, the Sarbanes-Oxley Act, any other
securities-related statute or law, the Consolidated Omnibus Budget
Reconciliation Act (COBRA), the Equal Pay Act, the Arizona Civil Rights Act, the
Arizona Employment Protection Act, Arizona’s wage and hour statutes, and any
other statute set forth in the United States Code or in the statutes or codes of
any state, including but not limited to Arizona, that pertains or relates to, or
otherwise touches upon, the employment relationship between Employer and
Employee and the Released Parties, including (but not limited to) any and all
actions for breach of contract, express or implied, breach of the covenant of
good faith and fair dealing, express or implied, promissory estoppel, wrongful
termination in violation of public policy, all other claims for wrongful
termination and constructive discharge, hostile work environment, and all other
tort claims, including, but not limited to, assault, battery, false
imprisonment, intentional interference with contractual relations, intentional
or negligent infliction of emotional distress, invasion of privacy, negligence,
negligent investigation, negligent hiring, supervision, or retention,
defamation, intentional or negligent misrepresentation, fraud, and any and all
other laws and regulations relating to employment, employment termination,
employment discrimination, harassment, and/or retaliation, wages, hours,
employee benefits, compensation, sexual harassment, and any and all claims for
attorneys’ fees and costs, pursuant to or arising under any federal, state, or
local statute, law, regulation, ordinance, or order. This release of claims
expressly includes, but is not limited to, any and all claims arising out of
and/or in any way related to Employee’s employment with Employer or the
circumstances of the termination of that employment, as well as any claims
arising out of and/or in any way related to Employer’s grant of the Options to
Employee or the Option Agreements; provided, however, that by signing this
Agreement, Employee is not waiving any rights or claims that Employee may have
(i) after the Execution Date of this Agreement; (ii) under any indemnification
agreement between Employee and Employer and the Company’s Third Amended and
Restated Certificate of Incorporation or Amended and Restated Bylaws, each as
amended; (iii) under the Company’s director and officer liability insurance; or
(iv) that have vested under the Company's employee benefit plans.
6.No Pending Claims. Employee represents and warrants that there are no claims,
charges, injunctions, restraining orders, lawsuits, or any similar matters of
any kind filed by her or on her behalf or for her benefit presently pending
against Employer or the Released Parties, or any of them, in any forum
whatsoever, including, without limitation, in any state or federal court, or
before any federal, state, or local administrative agency, board, or governing
body.
7.Covenant Not to Sue. Employee, for herself, for her spouse, their marital
community, heirs, estates, representatives, executors, successors and assigns,
covenants not to file any lawsuits, complaints, claims, or charges, on her
behalf or in any representative capacity, in any state or federal court or
before any federal, state, or local administrative agency, board, or governing
body against Employer or the Released Parties, or any of them, on and/or for any
and all of the claims released by this Agreement.
8.Preclusive Effect of Agreement. Employee acknowledges, understands, and agrees
that this Agreement may be pled as a complete bar to any action or suit before
any court or administrative body with respect to any lawsuit, complaint, charge,
or claim under federal, state, local, or other law relating to any possible
claim that existed or may have existed against Employer or the Released Parties,
or any of them, arising out of any event occurring from the beginning of time
through the Effective Date of this Agreement.
9.Covenant Not to Reapply. Employee agrees and covenants that she will not
reapply for any position as an employee, consultant, or independent contractor
with or to Employer or any of its affiliates in the future, and she expressly
waives and releases Employer and any affiliates from any and all possible or
potential liability associated with the refusal to consider or refusal to hire
or engage her for any position in the future.
10.Return of Employer Property. Employee represents and warrants that, as of the
Effective Date, she has returned all Employer property in her actual or
constructive possession.
11.Non-Admission. Execution of this Agreement and compliance with its terms
shall not be considered or deemed an admission by Employer of any liability
whatsoever, or as an admission by Employer of any violation of Employee’s rights
or the rights of any other person, a violation of any order, law, statute, or
duty, or breach of any duty owed to Employee or any other person. Employer
specifically disclaims any and all such liability.
12.Review. A copy of this Agreement was delivered to Employee on __________
20__. Employee is advised that she has 21 days from the date she is presented
with this Agreement to consider this Agreement. If Employee executes this
Agreement before the expiration of 21 days, she acknowledges that she has done
so for the purpose of expediting the payment of the consideration provided for
herein, and that she has expressly waived her right to take 21 days to consider
this Agreement.
13.Revocation. Employee may revoke this Agreement for a period of seven days
after she signs it. Employee agrees that if she elects to revoke this Agreement,
she will notify Employer (with a copy to Joseph T. Clees, Ogletree, Deakins,
Nash, Smoak & Stewart, P.C., 2415 East Camelback Road, Suite 800, Phoenix,
Arizona 85016), in writing, on or before the expiration of the revocation
period. Receipt of proper and timely notice of revocation by Employer cancels
and voids this Agreement. Provided that Employee does not provide notice of
revocation, this Agreement will become effective upon the Effective Date.




--------------------------------------------------------------------------------




14.Knowing and Voluntary. Employee represents and warrants that she was advised
by Employer to consult with an attorney of her own choosing concerning the
provisions set forth herein, and that she has thoroughly discussed all aspects
of this Agreement with counsel of her choosing to the extent she desired to do
so. Employee further represents and warrants that she has carefully read and
fully understands all of the provisions of this Agreement, including the fact
that she is releasing all claims and potential claims against Employer and the
Released Parties, and that she is entering into this Agreement, without
coercion, and with full knowledge of its significance and the legal consequences
thereof. Employee represents and warrants that she understands that, as part of
this Agreement, she is releasing and waiving any claims she believes she may
have under the Age Discrimination in Employment Act.
15.Confidentiality. Employee agrees to keep confidential, and to not divulge,
the existence and terms of this Agreement, its negotiation, its execution,
and/or its implementation to any person or organization, including but not
limited to current or former employees, contractors, consultants, or
stockholders of Employer or the Released Parties, members of the press and
media, and other members of the public. This paragraph shall not prohibit
Employee from disclosing this Agreement to her spouse and to her attorney(s) or
financial or tax advisor(s) to the extent necessary to prepare her income tax
returns and to represent her in connection with any proceedings relating
thereto, or from advising a governmental taxing authority of the consideration
being paid to her, or of the existence of this Agreement in response to a
question or questions posed by such taxing authority. The parties agree that it
shall not be a breach of this Agreement if Employee’s disclosure of such
information has been compelled through the issuance of compulsory legal process;
provided, however, that in such case, Employee agrees to give Employer (through
its counsel, Joseph T. Clees, Ogletree, Deakins, Nash, Smoak & Stewart, P.C.,
2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016) reasonable notice
of the order or subpoena in question and an opportunity to challenge the
disclosure of any such information before the appropriate court or agency. It
shall not be a breach of this paragraph for Employee to disclose the terms of
this Agreement in a suit to enforce the terms of this Agreement or defend a
claim that this Agreement has been breached. Employee acknowledges, understands,
and agrees that this confidentiality provision is a material term of this
Agreement, and that Employee’s agreement to this provision concerning
confidentiality is a material inducement to Employer’s willingness to enter into
this Agreement.
16.Amendment. This Agreement shall be binding upon the parties hereto and may
not be amended, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by all of the parties hereto.
17.Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and, except as otherwise provided herein, cancels all prior or contemporaneous
oral or written understandings, negotiations, agreements, commitments,
representations, and promises in connection herewith. Notwithstanding the
forgoing, except as set forth in this Agreement, nothing set forth herein shall
cancel, terminate, modify, suspend, or otherwise affect those obligations set
forth in the Employment Agreement which survive the termination of Employee’s
employment with Employer.
18.Paragraph Titles. The paragraph titles in this Agreement are for convenience
only and form no part of this Agreement and shall not affect its interpretation.
19.Construction. The parties hereto acknowledge and agree that each party has
participated in the drafting of this Agreement and has had the opportunity to
have this document reviewed by the respective legal counsel for the parties
hereto and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Agreement. No inference in favor of, or against,
any party shall be drawn from the fact that one party has drafted any portion
hereof.
20.Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of the parties reflected hereon as the
signatories. Facsimile signatures shall be sufficient and fully binding.
21.Choice of Law and Venue. This Agreement shall be governed by the laws of the
State of Arizona, without regard to the conflicts of laws or principles thereof.
With respect to any litigation based on, arising out of, or in connection with
this Agreement, the parties expressly submit to the personal jurisdiction of the
Superior Court of the State of Arizona in and for the County of Maricopa or the
United States District Court for the District of Arizona, and the parties hereby
expressly waive, to the fullest extent permitted by law, any objection that they
may now or hereafter have, to the laying of venue of any such litigation brought
in any such court referred to above, including without limitation any claim that
any such litigation has been brought in an inconvenient forum.
22.Severability. Should any provision in this Agreement or any provision of any
agreement incorporated or referenced herein be declared or determined by any
court to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected, and the illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.




--------------------------------------------------------------------------------




23.Waiver. The failure of a party to insist upon strict adherence to any
obligation of this Agreement shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. Any waiver of any provision of this Agreement
must be in a written instrument signed and delivered by the party waiving the
provision.
24.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of, as applicable, the parties’ respective successors, assigns, heirs,
estates, and representatives.
25.Attorneys’ Fees and Costs. Employee and Employer agree that each party will
bear its own costs and attorneys’ fees in connection with all matters related to
the subject matter of this Agreement and the settlement of those matters
encompassed by this Agreement. Should any legal action be commenced arising out
of this Agreement, the prevailing party in any such action shall be entitled to
an award of reasonable attorneys’ fees and costs incurred this herein.
By signing below, the parties acknowledge that they have carefully read and
fully understand all of the provisions of this Agreement and that they are
voluntarily entering into this Agreement.
Clarissa Cerda, Esq.                        LifeLock, Inc.
“Employee”                            “Employer”
By:                        
Its:                        
Dated:                                Dated:                        










